Exhibit 10.37 GrantNo.: Restricted Stock Unit Notice Under the Unilife Corporation Amended And Restated 2009 Stock Incentive Plan Name of Grantee: This Notice evidences restricted stock units (each, a “RSU,” and collectively, the “RSUs”) of Unilife Corporation, a Delaware corporation (the “Company”) that have been granted to you pursuant to the Unilife Corporation Amended and Restated 2009 Stock Incentive Plan (the “Plan”) and the terms of the attached Restricted Stock Unit Award Agreement (the “Agreement”).This Notice constitutes part of and is subject to the terms and provisions of the Agreement and the Plan, which are incorporated by reference herein.Each RSU represents the Company’s commitment to issue one share of the Company’s common stock at a future date, subject to the terms of the Agreement and the Plan.
